—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered August 19, 1999, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in denying the defendant’s application to reopen the Wade hearing (see United States v Wade, 388 US 218) based upon the People’s failure to timely disclose the grand jury testimony of the complainant regarding a lineup identification (see People v Clark, 88 NY2d 552; People v Brown, 67 NY2d 555, cert denied 479 US 1093; CPL 710.40 [4]). We disagree with the defendant’s contention that this testimony constituted Brady material (see Brady v Maryland, 373 US 83; People v Chin, 67 NY2d 22, 33). Even assuming that the testimony was Brady material, the failure to timely disclose does not warrant reversal since the testimony was disclosed during the jury voir dire, and the defendant had use of it for cross-examination purposes (see People v Brown, supra; People v Ahmed, 244 AD2d 415).
The defendant’s remaining contention is without merit. Florio, J.P., O’Brien, McGinity and H. Miller, JJ., concur.